Citation Nr: 1000523	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), to include whether the 
reduction from 70 percent to 50 percent effective from 
December 1, 2007 was proper

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A 70 percent evaluation for PTSD was in effect from 
October 21, 2002 to December 1, 2007, a period of more than 
five years.

2.  The September 2007 rating decision, which reduced the 
Veteran's rating for PTSD, complied with procedural 
requirements.

3.  The evidence of record at the time of the September 2007 
rating decision does not establish sustained material 
improvement in the Veteran's PTSD symptoms.

4.  The Veteran's PTSD is productive of occupational and 
social impairment with deficiencies in areas such as work, 
personal relations, and mood, but not total impairment.




CONCLUSIONS OF LAW

1.  The RO's September 2007 rating decision, which reduced 
the evaluation assigned the Veteran's PTSD from 70 percent to 
50 percent was improper; restoration of the 70 percent 
evaluation is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.105, 3.344 (2009).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a May 2007 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim for an increased 
rating for PTSD.  The May 2007 letter informed the Veteran 
what evidence VA was responsible for obtaining in support of 
his claim and what evidence VA would assist him in obtaining.  
The May 2007 letter informed the Veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the requirements of the duty to assist 
have been met.  The RO has obtained the pertinent medical 
records and has afforded the Veteran a VA examination in 
conjunction with his claim.  The Veteran has not identified 
any outstanding evidence.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Applicable Legal Criteria

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e) (2009).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a) (2009).



The provisions of paragraph § 3.344(a) apply to ratings which 
have been continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The RO granted service connection for PTSD in a September 
2003 rating decision and assigned a 70 percent rating.  In 
April 2007, the Veteran submitted a claim for an increased 
rating for PTSD.  The Veteran had a VA examination in June 
2007.  A July 2007 rating decision proposed a reduction to a 
50 percent evaluation based upon the findings of the July 
2007 examination.  

The RO notified the Veteran of the proposed reduction in a 
July 2007 letter.  The Veteran was informed that he had 60 
days to submit additional evidence.  A September 2007 rating 
decision reduced the rating for PTSD from 70 percent to 
50 percent.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A score of 61 to 70 is provided when 
there are mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995). A score of 71 to 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

B.  Analysis

The Veteran had a VA examination in July 2003.  The Veteran 
reported that, when he was stationed in Korea, near the DMZ, 
20 soldiers were shot with five being killed.  He reported 
flashbacks about Korea and dreams about the day the soldiers 
were shot.  He reported intrusive thoughts about Korea.  The 
Veteran also reported avoidance of books and movies about 
Korea or the war.

The Veteran reported that he had been married twice.  His 
first marriage ended because of his irritability and his 
intimidation.  The Veteran reported that his second marriage 
was "on the rocks" because of irritability.  The Veteran 
reported arousal symptoms, with his sleep being punctuated by 
multiple awakenings.  He complained of startle reaction to 
loud noises and surprises and reported that his concentration 
was chronically poor.  He reported hypervigilance when in 
public.

The examiner discussed the Veteran's occupational history.  
The Veteran had his own farm from 1968 to 1982 but lost it.  
From 1983 to the present, he worked with his dad on the farm 
and had summer jobs with the Cattle Association and as a weed 
sprayer.  He was fired as a weed sprayer.  It was noted that, 
since 1992, the Veteran helped his mother and continued to 
live on the family farm.

On mental status examination, the examiner noted that the 
Veteran's speech was at a normal rate and rhythm, and the 
Veteran was oriented times four.  His short-term and long-
term memory were intact.  He had trouble with accuracy when 
doing serial 3's and trouble doing serial 7's.  His mood was 
irritable, and his affect was congruent.  The examiner noted 
that his thought was tangential, but he could come back to 
the point easily.  His content of thought was remarkable only 
for pessimism due to his low mood and irritability.  The 
Veteran was not homicidal or suicidal.  The examiner 
diagnosed PTSD and assigned a GAF score of 50.

In November 2003, the Veteran submitted a statement from a VA 
counselor.  The Veteran had ongoing marital problems.  The VA 
counselor stated that the Veteran is constantly angry or in 
rage.  The Veteran worked but caused his peers to fear his 
outbursts.  The counselor noted that the Veteran continued to 
suffer from nightmares and nightsweats and was very 
controlling.  The Veteran isolated his family except for his 
work needs.  The VA counselor stated that the Veteran 
suffered from symptoms of chronic PTSD to include anger 
outbursts, authority issues, difficulty sleeping, poor memory 
and a strong startle response.

Upon VA examination in June 2007, the Veteran reported that 
his flashbacks had worsened.  The Veteran reported avoidance 
symptoms.  He continued to avoid books and movies about war 
because they agitated him.  The Veteran reported that he was 
still married to his second wife.  

The Veteran reported that he continued to have arousal 
symptoms.  He reported that he was less irritable at home but 
continued to have startle reaction to loud noises and 
surprises.  He reported that his concentration was poor.  He 
complained of ongoing depression.  The Veteran reported that 
his appetite was the same.  He reported fleeting suicidal 
ideation but no plan or intent.  The examiner noted that the 
Veteran lived in the farmhouse in Idaho on a ranch owned by 
his family.  It was noted that the Veteran had worked on the 
ranch since 1992.  The Veteran reported that there was little 
to do around the ranch and that he just did a few chores.  He 
reported that he had put in little or no job applications for 
four years.

On mental status examination, the examiner noted that the 
Veteran was oriented times four.  His speech came at a normal 
rate and rhythm.  His mood was irritable, and his affect was 
congruent.  Short-term and long term memory were intact.  
Form of thought was linear.  The Veteran was not suicidal or 
homicidal and was not psychotic.  The examiner assigned a GAF 
of 50. 

In review of the Veteran's VA examinations of 2003 and 2007, 
the Board finds that the record at the time of the rating 
reduction did not establish an improvement in the Veteran's 
PTSD symptoms that would warrant a reduction to a 50 percent 
rating.  In this regard, the Board notes that the 2007 VA 
examination reflects that the Veteran continued to report 
many of the same complaints that were noted upon VA 
examination in 2003, such as irritability, avoidance, 
hypervigilance and arousal.  In 2007, the Veteran also 
reported fleeting suicidal ideation but no plan or intent.  
The GAF score  of 50 assigned at the 2007 VA examination, 
which was the same GAF score assigned in 2003, did not 
reflect significant improvement.  The Board finds that the 
evidence at the time of the proposed reduction did not 
establish sufficient improvement in the Veteran's disability  
to warrant a reduction from 70 percent to 50 percent.  The 
Board concludes that the reduction was improper, and 
restoration of the 70 percent evaluation for PTSD is 
warranted.

The Board finds that a rating in excess of 70 percent is not 
warranted at any time during the appeal period, as the 
evidence does not show total occupational and social 
impairment due to such symptoms as impairment in thought 
processes and communication, delusional thought, 
hallucinations or persistent danger. Accordingly, the Board 
finds that there is a preponderance of the evidence against 
the claim for a rating in excess of 70 percent for PTSD.  As 
the evidence is not in relative equipoise, the Veteran may 
not be afforded the benefit of the doubt.







ORDER

Restoration to a 70 percent evaluation for PTSD is granted, 
effective December 1, 2007.

A rating in excess of 70 percent for PTSD is denied.


REMAND

Additional development is necessary with respect to the claim 
for a TDIU.  

Service connection is currently in effect for PTSD, rated as 
70 percent disabling, and for right ear hearing loss, rated 
as non-compensable.  The record does not contain a medical 
opinion as to whether the Veteran is unable to secure and 
maintain gainful employment as a result of his service-
connected disabilities.  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service- 
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination that includes an opinion regarding the effect of 
the Veteran's service-connected disabilities on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294 (1995).







Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The claims file must be 
made available to the examiner for review 
prior to the examination, and the 
examination report should indicate that 
such a review was conducted.

2.  After a thorough examination of the 
Veteran, the examiner should state whether 
it is at least as likely as not that the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely as 
a result of the combination of his 
service-connected disabilities of right 
ear hearing loss and PTSD.  The examiner 
must also consider the Veteran's 
education, experience and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service- 
connected disabilities. The examiner 
should provide a detailed rationale for 
any opinions expressed. 

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


